JOHNSON, Justice,
concurring in the result.
I concur in the result reached in the Court’s opinion. I do not agree with the reliance on Municipality of Anchorage v. Alaska Distribs. Co., 725 P.2d 692, 694-95 (Alaska 1986). While I honor the acumen of the members of the Alaska Supreme Court, it is our law, not theirs, that we are interpreting. In my view, our jurisprudence should find its basis in the process of statutory and constitutional interpretation prescribed by the decisions of this Court, as well as common law pronouncements, when necessary.
Likewise, I see no purpose in distinguishing Leyh v. Glass, 508 P.2d 259 (Okla.1973) and Tradewell Stores, Inc. v. Snohomish County, 69 Wash.2d 352, 418 P.2d 466, 467 (1966). We are not obliged to reconcile our view with the decisions of those courts.